
	
		II
		111th CONGRESS
		1st Session
		S. 2269
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to clarify the temporary suspension of duty for certain DVD readers and
		  writers.
	
	
		1.Certain DVD readers and
			 writers
			(a)In
			 generalThe article description for subheading 9902.23.36 of the
			 Harmonized Tariff Schedule of the United States is amended to read as follows:
			 Multi-format mini-DVD camcorder with photo frame-grab capability and
			 internal hard drive (specifically, readability in DVD–R, DVD–RW, DVD–RAM and
			 DVD+RW formats), whether or not containing other features such as USB 2.0 port,
			 memory card slot (provided for in subheading 8525.40.80)..
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by this section applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after January 1,
			 2007.
				(2)Retroactive
			 applicationNotwithstanding section 514 of the Tariff Act of 1930
			 (19 U.S.C. 1504) or any other provision of law, upon proper request being filed
			 with U.S. Customs and Border Protection before the date that is 90 days after
			 the date of the enactment of this section, any entry, or withdrawal from
			 warehouse for consumption of an article described in subheading 9902.23.36 of
			 the Harmonized Tariff Schedule of the United States (as amended by subsection
			 (a)) that was made—
					(A)after December
			 31, 2006, and
					(B)before the date
			 of the enactment of this section,
					shall be
			 liquidated or reliquidated as though the amendment made by subsection (a)
			 applied to such entry or withdrawal.(3)Proper
			 requestsFor purposes of paragraph (2), a proper request means a
			 request for liquidation or reliquidation that contains sufficient information
			 to enable the U.S. Customs and Border Protection—
					(A)to locate the
			 entry; or
					(B)to reconstruct
			 the entry if it cannot be located.
					
